Citation Nr: 1027020	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-39 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to November 
1945.  He died in October 2006.  The appellant is advancing her 
appeal as the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was received 
in May 2007, a statement of the case was issued in September 
2007, and a substantive appeal was received in October 2007.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  In the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, section 
5103(a) notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Notice provided in this case does not comport with the standards 
set out in Hupp.  The November 2006 notice letter did not state 
what conditions the appellant's deceased spouse was service 
connected for at the time of his death.  Thus, on remand the 
appellant must be provided with corrective notice.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
specifically identifying the conditions for 
which her deceased spouse was service-
connected at the time of his death and 
providing an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition.  An explanation of the 
evidence and information required to 
substantiate a DIC claim based on any 
conditions not yet service-connected should 
also be provided.  The notice should 
include information regarding the effective 
date of any award as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After completion of the above, the RO 
should readjudicate the claim.  Unless the 
benefit sought is granted, the appellant 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



